STIPULATED JUDGMENT ON AGREED STATEMENT OF FACTS
This action, as prescribed by Rule 58.1 of the Rules of the United States Court of International Trade, is stipulated for judgment on the following agreed statement of facts in which the parties agree that:
1. The protests involved here were filed and the action here was commenced within the time provided by law, and all liquidated duties, charges or exactions have been paid prior to the filing of the summons.
2. The imported merchandise covered by the entries set forth on Schedule A attached, consists of oxygen analyzing apparatus and its various components and accessories.
3. The imported merchandise was appraised by the U.S. Customs Service on the basis of transaction value, as defined in section 402(a) of the Tariff Act of 1930, as amended by the Trade Agreements Act of 1979 (19 U.S.C. § 1401a(b)).
4. The stipulable imported merchandise should be appraised on the basis of deductive value, as defined in 19 U.S.C. § 1401a(d), at the values shown on Schedule A under the column headed “Deductive Value”.
5. The imported merchandise is the same in all material respects as the merchandise the subject of Orbisphere Corp. v. United States, Slip *328Op. 89-149 (October 24, 1989), Court No. 87-02-00404, wherein it was held that the said merchandise should be properly appraised on the basis of deductive value.
Respectfully Submitted,
Barnes, Richardson & Colburn,
James S. O’Kelly,

Attorneys for Plaintiff.

Joseph I. Liebman,

Attorney in Charge,


International Trade Field Office.

Mark S. Sochaczewsky,

Department of Justice,


Commercial Litigation Branch,


Attorneys for Defendant.

6. Any refunds payable by reason of this judgment are to be paid with any interest provided for by law.
7. All other claims and non-stipulable entries are abandoned.
Musgrave, Judge:
It is hereby ordered that this action listed on the attached schedule is decided and this final judgment is to be entered by the Clerk of this Court; the appropriate Customs Service Officials shall reliquidate the entries and make refund in accordance with the stipulation of the parties set forth above.